Citation Nr: 9915971	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
disorder, claimed as damage to C2-3, T4-5, and L5.

2.  Entitlement to service connection for residuals of an 
open mastoidectomy, to include culture of fungus.

3.  Entitlement to service connection for bilateral hearing 
loss disability, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1994, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied, among others, the 
veteran's claims of entitlement to service connection for 
residuals of a back injury claimed as damage to C2-3, T4-5, 
and L5, residuals of an open mastoidectomy, to include a 
culture of fungus, and bilateral hearing loss, claimed as 
secondary to Agent Orange exposure.  The veteran subsequently 
perfected an appeal of that decision.

In an August 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The Board will not address the issue of entitlement to 
service connection for bilateral hearing loss disability on a 
direct basis.  This issue was denied by the RO in a July 1998 
decision, and an appeal of that decision has not been 
perfected by the veteran.  Moreover, the Board finds that it 
is not inextricably intertwined with his pending claim of 
entitlement to service connection for bilateral hearing loss 
disability claimed as secondary to Agent Orange exposure.


FINDINGS OF FACT

1.  There is no competent evidence of record relating any 
current neck or back disorder to the veteran's period of 
active service.

2.  The veteran's first mastoidectomy was performed in 1980.

3.  There is no competent evidence of record relating the 
veteran's mastoidectomy or its residuals, to include a 
culture of fungus, to his period of active service.

4.  There is no competent evidence of record showing a 
relationship between the veteran's bilateral hearing loss 
disability and any exposure to Agent Orange during active 
service.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a back injury, claimed as damage to C2-3, T4-5, and L5, 
residuals of an open mastoidectomy to include a culture of 
fungus, and bilateral hearing loss disability due to exposure 
to Agent Orange are not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran's claimed disabilities were incurred during 
combat so this provision is not applicable.

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
residuals of a back injury, claimed as damage to C2-3, T4-5 
and L5, residuals of an open mastoidectomy, to include a 
culture of fungus, and bilateral hearing loss disability 
claimed as secondary to Agent Orange exposure are not well 
grounded.  Although the RO did not specifically state that it 
denied the appellant's claims on the basis that they were not 
well grounded, the Board concludes that this was not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Appeals for Veterans Claims (Court) finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on these issues because the claims are not 
well grounded is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded.  

The Board notes that its August 1997 remand requested that 
the veteran be scheduled for an examination of his back.  
Records indicate that the veteran showed up for the 
appointment, but left before being examined because he had 
another appointment to attend.  Before he left his first 
scheduled examination, his examination was apparently re-
scheduled.  The records then indicate that he failed to 
report for the re-scheduled examination.  Given that the 
veteran received notice of both the original and re-scheduled 
examinations, the Board finds that the RO has made all 
reasonable attempts to provide the veteran with an 
examination, and no further assistance is required with 
regard to a back examination.

1.  Entitlement to service connection for residuals of an 
open mastoidectomy, to include a culture of fungus, and 
residuals of a back injury, claimed as damage to C2-3, T4-5, 
and L5.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran contends that his ear problems have been ongoing 
since service and that he injured his C2-3, T4-5 and L5 
vertebra in service when a tire he was inflating blew up and 
threw him into the air.  Service medical records are negative 
for any treatment or complaints related to the ears, and show 
no back treatment except for an August 1966 entry indicating 
complaints of low back pain and chest pain.  X-rays were 
normal, the physical examination showed tenderness over the 
4th lumbar area, and the assessment was mild muscle strain.  
Entry and discharge examination reports show the veteran's 
spine, ears, ear drums, and sinuses to be normal, and the 
veteran reported no complaints relating to his ears or back 
upon discharge.  

The veteran has not identified, and the record does not 
contain, any post-service medical records prior to 1980.  The 
medical records on file indicate that the veteran underwent a 
mastoidectomy in 1980, a revision to the mastoidectomy in 
1990, and another revision to his mastoidectomy in 1994.  
None of the records discussing these surgeries indicate an 
onset of ear problems prior to 1980 or make any link between 
his mastoidectomy and his period of active service. 

As for the veteran's residuals of a claimed back injury to 
C2-3, T4-5 and L5, there are no medical records showing a 
link between the veteran's current cervical and lumbar back 
disorders and his period of active service.  Moreover, the 
record shows that in 1979 the veteran sustained an injury on 
the job in which he fell and injured his head, neck and back 
as well as breaking several ribs.  Significantly, his 
treatments begin after this on the job injury.  To the extent 
the veteran is attempting to establish a connection between 
service and his mastoidectomy in 1980 and between his history 
of a back injury in service and his current back problems, he 
is not competent to do so.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained health care provider.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, the veteran has 
failed to present well-grounded claims of entitlement to 
service connection for residuals of an open mastoidectomy to 
include a culture of fungus, and residuals of a back injury, 
claimed as damage to C2-3, T4-5 and L5.  Consequently, the 
Board finds that his claims of entitlement to service 
connection therefore are denied.




2.  Entitlement to service connection for bilateral hearing 
loss disability claimed as secondary to exposure to Agent 
Orange.

A disease associated with exposure to certain herbicide agents 
and listed in 38 C.F.R. § 3.309(e) (1998), will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1998).  No condition other than one listed in 
38 C.F.R. § 3.309(a) (1998), will be considered chronic.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1998), shall be presumed 
to have been exposed to an herbicide agent during such 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date 
on which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
Id.  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and the requirements of 
38 C.F.R. § 3.307(a)(6) (1998), are met and the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998), are 
also satisfied, the following diseases will be presumed 
service-connected even though there may be no evidence of such 
a disease during service: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998), shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

In the present case, although the veteran served in Vietnam 
and is thereby presumed, under the regulations, to have been 
exposed to Agent Orange, the medical records submitted in 
support of his claim do not include diagnoses of any of the 
listed disabilities which trigger the presumption of service 
connection for exposure to Agent Orange.  Additionally, there 
is no medical evidence of record relating the veteran's 
bilateral hearing loss disability to his exposure to Agent 
Orange during service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Consequently, there is no competent 
medical evidence of record upon which to base a finding of 
entitlement to service connection for bilateral hearing loss 
disability due to exposure to Agent Orange.  To the extent 
that the veteran is claiming, absent medical evidence, that 
he currently has a listed disability or that his bilateral 
hearing loss disability is related to Agent Orange exposure, 
he is not competent to diagnose these disabilities or provide 
an opinion as to medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As noted above, the medical evidence fails to 
show that the veteran currently suffers from any recognized 
impairment under the regulations, nor does the medical 
evidence of record link any current disorder, i.e., bilateral 
hearing loss disability, to service or exposure to herbicides 
in service.  As competent evidence of a current diagnosis of 
a listed disorder, and competent evidence tending to link any 
current disorder to service has not been presented, the Board 
finds that the appellant's claim of entitlement to service 
connection for bilateral hearing loss disability due to 
exposure to Agent Orange is not well grounded.



ORDER

Entitlement to service connection for residuals of injury, 
claimed as damage to C2-3, T4-5, and L5 vertebra in service 
is denied.

Entitlement to service connection for residuals of an open 
mastoidectomy, to include culture of fungus, is denied.

Entitlement to service connection for bilateral hearing loss 
disability claimed as secondary to Agent Orange exposure is 
denied.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 

